146 Ga. App. 230 (1978)
246 S.E.2d 137
LYNN et al.
v.
MILLER LUMBER COMPANY.
55766.
Court of Appeals of Georgia.
Argued May 15, 1978.
Decided June 15, 1978.
Parks, Jackson & Howell, Bernard Parks, for appellants.
William F. Lozier, for appellee.
BELL, Chief Judge.
Defendants contracted with Sewanee Construction Company to supply materials for construction. In 1977, plaintiff brought this suit to recover for the materials furnished. The case was tried by the judge without a jury. The court, after making findings of fact and conclusions of law, rendered judgment for plaintiff. Defendants appeal. Held:
1. One who has furnished materials pursuant to a relationship with a contractor but who has no contractual relationship with the owner of realty cannot recover a general judgment against the owner for the material furnished. Gignilliat v. West Lumber Co., 80 Ga. App. 652 (56 SE2d 841). Although a materialman may under proper circumstances perfect and foreclose a lien against the property of the owner, there is no evidence in this record that plaintiff complied with the mandatory requirements of Code Ch. 67-20 et seq.
2. Despite the fact that plaintiff apparently did not pursue its statutory remedy, plaintiff brought this suit for unjust enrichment. The substance of Code Ch. 67-20 et *231 seq. is to give to materialmen a lien, and the mode for enforcing the lien is also prescribed. The object of this Code chapter would be frustrated and virtually defeated if a materialman who failed to pursue his statutory remedy was allowed to recover against the landowner under a concept of unjust enrichment. Plaintiff was restricted to its statutory remedy of enforcement of its lien. Farmers Loan Co. v. Candler, 92 Ga. 249 (18 S.E. 540).
Judgment reversed. Shulman and Birdsong, JJ., concur.